Citation Nr: 1711234	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-27 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to a compensable rating for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Gibson
INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This appeal to the Board of Veterans' Appeals (Board) is from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded these claims in May 2014 for additional development, including the provision of a VA examination.  As pointed out by the Veteran's May 2016 arguments, the VA examination report is not responsive to the Board's May 2014 remand directives.  Accordingly, this appeal must be REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In regard to service connection for the left ear hearing loss, the May 2015 VA examination report is not responsive to the May 2014 remand directives.  The examiner did not reconcile the October 2009 and June 2011 VA examination addendum opinions that indicated there was a threshold shift in hearing during service, as was requested.  Accordingly, there has not been substantial compliance with the request.  Stegall v. West, 11 Vet. App. 268 (1998).

The rating for the Veteran's right ear is inextricably intertwined with whether his left ear becomes service-connected, as there is a potential for a higher disability rating if both ears are service-connected as opposed to only one.  See 38 C.F.R. § 4.85.  Further, as this matter is being remanded to a VA examiner for the left ear, an updated report on the right ear should able be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that his left ear hearing loss was aggravated (that is, caused an increase beyond the normal progression of the disability) by his service or his right ear hearing loss.

The examiner is also asked to provide a report on the current severity of right ear hearing loss.

To reiterate, the examiner is advised that the Veteran is currently only service-connected for the right ear, and is seeking service connection for the left ear and an increased rating for the right.

The examiner is specifically asked to comment on the October 2009 and June 2011 VA examination addendum reports that indicated there was a threshold shift in hearing during service.  

The examiner is also asked to provide an opinion on whether it is as likely is not that his left ear hearing loss was aggravated by his right ear hearing loss.  The examiner is asked to conduct a search of the relevant literature prior to the examination.

Please also conduct an updated hearing evaluation.

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


